562 F.2d 361
UNITED STATES of America, Plaintiff-Appellee,v.Henry L. McMAHAN et al., Defendants-Appellants.
No. 75-3915.
United States Court of Appeals,Fifth Circuit.
Oct. 17, 1977.

Appeal from the United States District Court for the Northern District of Georgia, Richard C. Freeman, Judge.


1
Fred L. Somers, Jr., John W. Gibson, Atlanta, Ga., for defendants-appellants.


2
William L. Harper, U. S. Atty., Wm. D. Mallard, Jr., Asst. U. S. Atty., Atlanta, Ga., Scott P. Crampton, Asst. Atty. Gen., Crombie J. D. Garrett, William S. Estabrook, III, Tax Div., Gilbert E. Andrews, Act.  Chief, Appellate Section, U. S. Dept. of Justice, Washington, D. C., for plaintiff-appellee.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


4
(Opinion July 25, 1977, 5 Cir., 1977, 556 F.2d 362).


5
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY and RUBIN, Circuit Judges.

BY THE COURT:

6
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


7
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk shall set a briefing schedule for the filing of supplemental briefs.